tcmemo_1998_322 united_states tax_court douglass h and suzanne m bartley petitioners v commissioner of internal revenue respondent docket no filed date douglass h and suzanne m bartley pro sese frederic j fernandez and mark j miller for respondent memorandum findings_of_fact and opinion jacobs judge respondent determined a dollar_figure deficiency in petitioners' federal_income_tax and a sec_6662 accuracy-related_penalty following concessions by petitioners the issues for decision are whether petitioners must include as income the gain realized from the sale of their residence in and if that gain is includable in petitioners' income then whether petitioners' failure to report it subjects petitioners to liability for the sec_6662 accuracy-related_penalty unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and the stipulation of facts is incorporated in our findings by this reference petitioners resided in ely minnesota at the time they filed their petition background douglass h bartley petitioner received a bachelor of arts degree in business administration from the university of arizona in and a juris doctor degree from the university of arizona law school in petitioner had a private law practice in milwaukee wisconsin until at that time he moved to washington d c and began working at washington gaslight co in approximately he returned to his private practice in milwaukee on date respondent filed a motion to impose a sec_6673 penalty on date respondent filed a motion to withdraw the may motion on date we granted respondent's motion to withdraw the motion to impose a sec_6673 penalty in date the governor of wisconsin appointed petitioner a commissioner the equivalent of a state tax_court judge to the wisconsin tax_appeals commission the commission this was a part-time position as a part-time commissioner petitioner was permitted to maintain his private law practice petitioner received dollar_figure in yearly compensation as a commissioner in he was appointed to a full-time position on the commission to fill the remainder of an unexpired term date of a commissioner who had resigned by accepting the full-time position petitioner was required to abandon his private law practice petitioner was not reappointed at the end of the interim term and he thereafter returned to private practice spending a substantial amount of his practice on federal and state tax law issues sale of residence on date petitioners purchased a house in mequon wisconsin the mequon residence for dollar_figure in late they built an addition to the mequon residence which was completed in date costing dollar_figure so that petitioner's mother could live with them she paid rent to petitioners petitioners used percent of the mequon residence for personal purposes and percent for rental purposes in petitioners spent dollar_figure on further improvements to the mequon residence between and petitioners claimed depreciation of dollar_figure on the rental portion of the mequon residence as a consequence of petitioner's departure from the commission petitioners could no longer afford the monthly mortgage payments thus petitioners sold their mequon residence for dollar_figure on date the parties stipulated that the adjusted_basis of the mequon residence on the date of sale was dollar_figure and that the selling_expenses totaled dollar_figure of which dollar_figure was allocated as personal expenses and dollar_figure as rental expenses thus the gain on the sale of petitioners' mequon residence was dollar_figure the amount of gain is not in dispute in date petitioners purchased land in ely minnesota and built a cabin thereon the ely residence costing dollar_figure they began living there in date on date petitioners sold the ely residence for dollar_figure subsequently they moved into a rental apartment federal_income_tax return petitioners neither reported any capital_gain on the sale of their mequon residence on their federal_income_tax return nor attached thereto a form_2119 sale of your home at closing after subtracting the unpaid balances of three mortgages totaling dollar_figure and the selling_expenses petitioners received dollar_figure of the proceeds during petitioners were audited by one of respondent's agents the auditor requested information from petitioners with respect to the sale of their mequon residence on date petitioners provided form_2119 and form_4797 sales of business property to the internal_revenue_service auditor assigned to their case however petitioners did not execute either form notice_of_deficiency in the notice_of_deficiency respondent determined that the capital_gain petitioners received from the sale of their mequon residence was includable in their income respondent calculated petitioners' capital_gain in the following manner personal business total sale price dollar_figure dollar_figure dollar_figure add depreciation allowed big_number --- big_number less adjusted_basis in big_number big_number big_number property selling_expenses big_number big_number big_number capital_gain on sale of property big_number big_number big_number issue gain from sale of home opinion the first issue is whether petitioners must include as income the capital_gain realized from the sale of their mequon residence in respondent maintains that because petitioners failed to satisfy the requirements of sec_1034 they should have reported the capital_gain petitioners on the other hand advance constitutional and equitable arguments as to why the capital_gain is not includable in income a sec_1034 generally sec_1001 and sec_61 require a taxpayer to recognize in the year of the sale gain realized on the sale of property sec_1034 which provides an exception to this general_rule allows a taxpayer in certain circumstances to defer recognition of all gain realized on the sale of the taxpayer's principal_residence referred to as the old residence if other_property referred to as the new residence is purchased and used by the taxpayer as a new principal_residence within the period beginning years before the date of the sale and ending years after the date and the adjusted sale price of the old sec_1034 was repealed by sec_312 of the taxpayer_relief_act_of_1997 publaw_105_34 111_stat_839 generally effective for sales and exchanges of principal residences after date the repeal of sec_1034 was part of the capital_gains relief provided to individual taxpayers by the taxpayer_relief_act_of_1997 the sec_1034 rollover provision was replaced by an expanded and revised sec_121 which generally provides for the nonrecognition of up to dollar_figure of gain realized from the sale of a principal_residence by married taxpayers filing a joint_return and up to dollar_figure of gain realized by all other individual taxpayers if during the 5-year period ending on the date of the sale_or_exchange the property has been owned and used by the taxpayer as the taxpayer's principal_residence for a period aggregating or more years this exclusion is not predicated on the reinvestment of gain in a new home references hereinafter to sec_1034 are to that provision as in effect during the year in issue residence is less than the cost of the new residence sec_1034 c sec_1034 defines adjusted_sales_price as the amount_realized on the sale of the old residence selling_price minus selling_expenses reduced by expenses of fixing up the residence in preparation for sale thus if the cost of the new residence equals or exceeds the adjusted sale price of the old residence the entire gain on the sale of the old residence must be deferred we note that sec_1034 is mandatory so that a taxpayer cannot elect to have gain recognized where the section is applicable sec_1 a income_tax regs if the cost of the new residence is less than the adjusted sale price of the old residence gain must be recognized to the extent the adjusted sale price of the old residence exceeds the cost of the new residence but not greater than the amount_realized on the sale sec_1 a income_tax regs the deferral of gain is accomplished by reducing the basis of the new residence by the amount of gain not recognized on the sale of the old residence ie the unrecognized_gain is rolled over into a lower basis for the new residence sec_1034 finally pursuant to sec_1 i income_tax regs any gain recognized from the sale of the old residence is includable in gross_income for the taxable_year in which the gain was realized sec_1034 does not apply to losses losses are recognized or not recognized without regard to the provisions of sec_1034 petitioners bear the burden of showing their entitlement to the nonrecognition of income benefits of sec_1034 by proving that they have satisfied all of the section's requirements rule a 290_us_111 income_tax provisions which exempt taxpayers under given circumstances from paying taxes or permit them to postpone taxes are narrowly construed 515_us_323 412_f2d_494 6th cir revg and remanding 49_tc_289 in fact this court has indicated that sec_1034 must be strictly construed see eg 65_tc_378 lokan v commissioner tcmemo_1979_380 although petitioners purchased the ely residence within years of selling the mequon residence the adjusted sale price of the mequon residence dollar_figure exceeded the cost of the ely residence by dollar_figure which in turn exceeded the dollar_figure gain realized on the sale thus because petitioners did not meet the requirements of sec_1034 they must include the dollar_figure gain realized in their income b constitutional arguments petitioners contest the constitutionality of any statutory provisions or internal_revenue_service irs actions or inactions which result in capital_gain from the sale of their mequon residence arguing as follows the capital_gain respondent determined is a violation of their equal protection and due process rights because sec_1034 favors wealthy taxpayers and discriminates on the basis of age the gain from the sale of their mequon residence is fictitious resulting solely from inflation and because there was no real gain there is no income subject_to taxation and because the irs does not recognize either nominal or real losses on the sale of a residence gain from the sale of a residence cannot be taxed not surprisingly in their petition petitioners state as follows a taxing gain on the sale of our residence has no rational basis and violates the equal protection component of the 5th amendment due process clause because the tax invidiously discriminates in favor of wealthy homeowners and against those less fortunate the wealthier homeowner who trades up to a more expensive house has no taxable gain in contrast the less affluent homeowner who can't afford a more expensive house or must move into rental quarters gets taxed merely because he can't come up with enough to buy anything or because he can't afford to buy a house of equivalent or greater price the tax also invidiously discriminates on the basis of age those who are or older get an exclusion that no one else qualifies for b taxing the gain violates the due continued respondent disagrees with each of petitioners' arguments we agree with respondent first we do not agree that taxing the capital_gain realized on the sale of petitioners' mequon residence is a violation of petitioners' equal protection rights the fifth_amendment to the constitution protects against the deprivation of life liberty or property without due process of law the due process clause of the fifth_amendment provides protection against federal discriminatory action so unjustified as to be violative of due process 394_us_618 bolling v sharpe u s 608_f2d_599 5th cir affg per curiam tcmemo_1979_39 further the due process clause of the 5th amendment has been held to incorporate the equal continued process clause of the 5th amendment because it transforms a real loss into a fictitious gain and creates phantom income or distorts income beyond any reasonable proportions irs wrongfully fails to recognize the phenomenon of inflation as explained more fully below c the house gain taxing scheme violates the equal protection component of the 5th amendment for an additional reason namely because irs refuses to recognize either nominal or real losses on the sale of a residence even though it readily taxes nominal gains that results in disparate treatment as between homeowners who cannot deduct losses and businesses which can because businesses can deduct those losses protection clause of the 14th amendment 415_us_361 n ward v commissioner supra stevenson v commissioner tcmemo_1981_127 under equal protection analysis a classification in a federal statute is subject_to strict scrutiny only if it interferes with the exercise of a fundamental right or operates to the peculiar disadvantage of a suspect class 461_us_540 427_us_307 411_us_1 neither circumstance is present here wealth discrimination alone is insufficient to require strict scrutiny such review of wealth classifications has been applied only where the discrimination affects an important individual interest see eg san antonio indep sch dist v rodriguez supra pincite 383_us_663 where a tax statute results in differing treatment of different classes of persons the statute generally is not in violation of the fifth_amendment because of the different treatment if it has a rational basis regan v taxation with representation supra 400_us_4 furthermore it is especially difficult to demonstrate that no rational basis exists for a classification in a revenue measure for which the presumption that an act of congress is constitutional is particularly strong 69_tc_505 56_tc_1379 affd per curiam 459_f2d_1045 2d cir legislatures have particularly broad latitude in creating classifications and distinctions in tax statutes in the case before us no denial of the equal protection or due process provisions of the constitution has occurred sec_1034 has a rational basis as enacted by congress in the revenue act of ch 65_stat_452 congress enacted sec_112 the predecessor to sec_1034 as an amendment to the the wide scope of powers of the legislature under the 14th amendment in the matter of classification was discussed at length by the supreme court in 301_us_495 it is inherent in the exercise of the power to tax that a state be free to select the subjects of taxation and to grant exemptions neither due process nor equal protection imposes upon a state any rigid rule_of equality of taxation this court has repeatedly held that inequalities which result from a singling out of one particular class for taxation or exemption infringe no constitutional limitation like considerations govern exemptions from the operation of a tax imposed on the members of a class a legislature is not bound to tax every member of a class or none it may make distinctions of degree having a rational basis and when subjected to judicial scrutiny they must be presumed to rest on that basis if there is any conceivable state of facts which would support it citations omitted internal_revenue_code recognizing that the disposition of one residence and the acquisition of another were often necessitated by a change in the size of the taxpayer's family a change in the taxpayer's place of employment or other circumstances beyond the taxpayer's control as the ways_and_means_committee report h rept 82d cong 1st sess 1951_2_cb_357 explained h gain from sale_or_exchange of the taxpayer's residence this bill amends the present provisions relating to a gain on the sale of a taxpayer's principal_residence so as to eliminate a hardship under existing law which provides that when a personal_residence is sold at a gain the difference between its adjusted_basis and the sale price is taxed as a capital_gain the hardship is accentuated when the transactions are necessitated by such facts as an increase in the size of the family or a change in the place of the taxpayer's employment in these situations the transaction partakes of the nature of an involuntary_conversion see 63_tc_505 see also s rept 82d cong 1st sess 1951_2_cb_458 staff of joint comm on taxation summary of provisions of the revenue act of pincite j comm print 1951_2_cb_287 over the years the governing code provision has changed slightly see h rept 83d cong 2d sess a268-a269 the rules under sec_1034 during the year in issue are substantially_similar to those congress adopted in the major change to sec_1034 other than its repeal has been the extension of the period for acquisition or construction of a new residence from year to months by the tax reduction act of publaw_94_12 sec a 89_stat_32 and then to years by the economic_recovery_tax_act_of_1981 publaw_97_34 95_stat_197 it is clear from the legislative_history that congress viewed the deferral of capital_gains_tax as a means to alleviate hardships for growing families purchasing a new home and for taxpayers changing employment and thus needing to purchase a new residence because a rational basis exists for the gain deferral under sec_1034 this provision is constitutional and does not violate petitioners' equal protection rights in repealing sec_1034 in the taxpayer_relief_act_of_1997 sec_312 it appears that congress addressed petitioners' concern that the poor were penalized through sec_1034 to postpone the entire capital_gain from the sale of a principal_residence the purchase_price of a new home must be greater than the sales_price of the old home this provision of present law encourages some taxpayers to purchase larger and more expensive houses than they otherwise would in order to avoid tax_liability particularly those who move from areas where housing costs are high to lower-cost areas this promotes an inefficient use of taxpayer's financial resources h rept pincite thus in congress repealed sec_1034 and revised sec_121 because among other things sec_1034 was generally more useful when trading up a residence as the excerpt above illustrates presumably congress realized that sec_1034 favored wealthy taxpayers however this does not equate to a constitutional violation see eg black v commissioner supra we now turn to petitioners' age discrimination argument sec_121 a companion to sec_1034 permitted taxpayer sec_55 and older to exclude from gross_income up to dollar_figure of gain from the sale of property which they had owned and used as their principal_residence for or more of the years immediately before the sale the purpose of the sec_121 exclusion rule was to enable an older taxpayer to sell his home without being required to pay tax on the realized appreciation or invest all the proceeds from the old residence in a new residence congress concluded that although sec_1034 generally provided adequately for the younger taxpayer who changed residences it did not provide adequate tax benefits for the taxpayer whose family had grown up and who no the one-time exclusion for gain on the sale of residences applied to homes sold before date sec_121 was amended by sec_312 and d taxpayer_relief_act_of_1997 111_stat_836 sec_121 differed from sec_1034 as follows under sec_121 a dollar_figure ceiling existed on the amount of gain excludable dollar_figure in the case of a separate_return by a married individual sec_121 permanently excluded the gain from income instead of only postponing recognition and could be used only once in a lifetime sec_121 was available only to taxpayers over years old and the sec_121 exclusion was elective and did not require the purchase of a new residence longer needed the family homestead see eg h rept 88th cong 1st sess c b part s rept 88th cong 2d sess c b part in adopting this one-time exclusion provision congress' intent was as follows the congress believed that the taxes imposed upon an individual with respect to gain that he or she realizes on the sale_or_exchange of his or her principal_residence in many instances may be unduly high especially in view of recent inflation levels and the increasing cost of housing the congress believed that in most situations the nonrecognition provisions of present law operate adequately to allow individuals to move from one residence to another without recognition of gain or payment of tax however where an individual has owned his or her principal_residence for a number of years and sells it either to purchase a smaller less expensive dwelling or to move into rental quarters any_tax due on the gain realized may be too high while the provisions of prior_law relating to the exclusion_of_gain by taxpayers who attained the age of may ameliorate this situation somewhat the congress believed that the prior dollar limits and age restriction were unrealistic in view of increasing housing costs and decreasing retirement ages in addition the congress believed that the holding_period of a principal_residence which is involuntarily converted should be tacked to that of a replacement residence for purposes of meeting the use and occupancy requirements needed to qualify for the exclusion upon a sale of the replacement residence staff of joint comm on taxation general explanation of the revenue act of pincite j comm print congress believed that a rollover under sec_1034 may not be feasible because the older taxpayer often wants to purchase a less expensive home or move to a rented residence at another location and may also need the proceeds from the sale of the old residence to meet living_expenses in the retirement years in woolf v commissioner tcmemo_1981_286 we held that a rational basis existed for allowing the sec_121 exclusion and thus the exclusion did not result in any constitutional violations we reasoned that in the case of certain older individuals congress made a reasonable attempt to provide for those individuals who because of their age and particular situation in life may wish to change residences we stated we accordingly find no constitutional violation resulting from the fact that the taxpayers' tax consequences may have been different from those of other individuals who sold their personal residences id 'no in fact there were a number of other sections in the internal_revenue_code that provided for differing tax treatment depending upon the taxpayer's age for instance a taxpayer who attained age before the close of the computation_year and was not a full-time_student during the taxable years commencing upon attaining the age of and ending with the computation_year would be eligible for income_averaging former sec c a tax_reform_act_of_1986 publaw_99_514 100_stat_2117 repealed sec applicable to tax years beginning after date see 84_tc_859 in addition if a taxpayer fails to roll over distributed retirement_funds within days and the distribution is made before the date the taxpayer attains the age of and none of the other exceptions in sec_72 applies the tax on the distribution is increased by an amount equal to percent of the continued scheme of taxation whether the tax is imposed on property income or purchases of goods and services has yet been devised which is free of all discriminatory impact ' 77_tc_867 quoting san antonio indep sch dist v rodriguez u s pincite affd in part on this issue and revd in part on another issue 697_f2d_46 2d cir in sum we hold that no denial of the equal protection or due process provisions of the constitution has occurred herein c equitable arguments petitioners maintain that to tax the gain from the sale of their mequon residence because they could not afford to purchase another house of equal or greater value constitutes blatant discrimination on the basis of wealth petitioners' economic hardship situation does not alleviate their obligation to report the gain on the sale of their mequon residence as required by sec_1034 to petitioners this result may appear inequitable petitioners essentially are requesting the court to ignore the plain language of the statute and rewrite the statute to achieve what they regard as an equitable result see 683_f2d_57 3d cir affg tcmemo_1980_532 this we cannot do we cannot alter the plain reading of the statute petitioner has not cited any authority for us to continued portion includable in gross_income sec_72 provide the relief he requests the proper place for a consideration of petitioner's complaint is the halls of congress not here tax_court 40_tc_436 affd 331_f2d_422 7th cir in addition petitioners argue that taxpayers are unfairly treated when the value of their home increases because of inflation they contend that purchase the dollar_figure of alleged gain is fictitious for the irs gain computation assumes that the taxpayers' are equivalent to sale dollars if equivalent dollars are used to compute gain here the dollar_figure gain becomes a loss of dollar_figure an income_tax may not be imposed on a loss without violating sec_61 and the due process clause of the fifth_amendment dollars other taxpayers have raised the argument of inflation as grounds for failing to report income we have consistently rejected this argument see 77_tc_1361 milkowski v commissioner tcmemo_1981_225 downing v commissioner tcmemo_1983_97 the taxpayers in hellermann made arguments similar to those advanced by petitioners that gain from the sale of their buildings was due to inflation that their gain was nominal and that the portion of their nominal gain that was due to inflation does not constitute taxable_income t c pincite3 the taxpayers therein also used the consumer_price_index to illustrate the effects of inflation and what was alleged to be their nominal gain id pincite responding to that argument we therein stated that we have several times denied taxpayers deductions for losses due to inflation on grounds that the tax law is not written to account for inflation id at dollar_figure we further determined that nominal gain is taxable because of the doctrine that congress has the power and authority to establish the dollar as a unit of legal value with respect to the determination of taxable_income independent of any value the dollar might also have as a commodity citations omitted and the doctrine_of common interpretation which defines income on the basis of the understanding of a lay person not an economist id pincite we held in the commissioner's favor concluding that the taxpayers' use of the consumer_price_index including any other method measuring inflation to calculate taxable_income is irrelevant and nominal gain is taxable_income id pincite4 see also 68_tc_422 holding that the taxpayer was neither entitled to a deduction nor any other adjustment to his gross_income because of the fact that the value of a dollar may have declined in relation to silver or gold affd 611_f2d_1260 9th cir 67_tc_181 holding that the value of the dollar is irrelevant for purposes of computing a taxpayer's taxable_income and for purposes of the tax law we note that when congress desires to take inflation into account it does so by statute see eg sec_1 a dollar is what congress says it is without regard to intrinsic value or lack thereof affd without published opinion 578_f2d_1383 8th cir notter v commissioner tcmemo_1982_96 accordingly we dismiss petitioners' argument with regard to the effect of inflation finally petitioners argue that because sec_1034 does not apply to losses there is disparate treatment between homeowners and businesses we recognize that because a residence is by definition for personal_use a loss incurred on its sale is not deductible see sec_165 sec_262 however a loss is recognizable on the sale of a home if it was converted to rental property prior to its sale see sec_165 although petitioners' nominal gain may or may not equal their real gain in an economic sense neither the constitution nor tax laws embody perfect economic theory see 279_us_333 d conclusion on the basis of the foregoing analysis we hold that the gain realized from the sale of petitioners' mequon residence is taxable in moreover respondent's computation of gain is sustained issue sec_6662 accuracy-related_penalty the second issue is whether petitioners are liable for the sec_6662 accuracy-related_penalty for negligence sec_6662 imposes an accuracy-related_penalty for negligence and intentional_disregard_of_rules_and_regulations negligence is defined as the lack of due care or failure to do what a reasonable and ordinarily prudent person would do under the circumstances ' see 85_tc_934 quoting marcello v commissioner 380_f2d_499 5th cir affg in part and remanding per curiam 43_tc_168 petitioners argue that the portion of the negligence_penalty attributable to the gain on the residence is unjustified because the gain is not taxable in the first place and because petitioners were not negligent in any event in that they did report the sale transaction and its details in a timely fashion we disagree petitioner was a well-educated attorney who spent a substantial part of his career in tax law he is a former wisconsin tax_appeals commissioner it is evident that he was familiar with federal and state tax law although petitioner was fully aware of petitioners' duty to report the capital_gain on the mequon residence petitioners failed to file form_2119 with their income_tax returndollar_figure the taxpayer must file form_2119 to notify the irs of the sale for the tax_year in which the old residence is sold whether or not gain is realized sec_1 generally cash_basis taxpayers must include all items of income in the gross_income for the taxable_year in which actually or constructively received sec_451 sec_1 a income_tax regs i income_tax regs furthermore petitioners provided forms and on date only after being requested to do so by the irs auditor but they failed to execute the formsdollar_figure petitioners failed to satisfy the requirements of sec_1034 petitioner as a tax attorney and former wisconsin tax_appeals commissioner knew or at least should have known of the sec_1034 requirements he chose not to follow them petitioners failed to demonstrate that they were not negligent see eg milkowski v commissioner tcmemo_1983_406 notter v commissioner tcmemo_1982_96 indeed the record indicates that they were accordingly we sustain respondent's determinations with respect to the sec_6662 accuracy-related_penalty to reflect the foregoing and petitioners' concessions decision will be entered for respondent petitioners argue that they filed a form_2688 application_for additional extension of time to file u s individual_income_tax_return which notified the irs of the sale of the mequon residence at most form_2688 notified respondent that petitioners sold a residence in which would have been their ely residence
